DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/22/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 3/22/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.
	
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7, 10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Stieff (U.S. Pub. No. 20130110314 A1).

Regarding to claim 1:

1. Becker teach a method for verifying placement of vehicle service fixtures relative to a vehicle undergoing a service or inspection procedure, comprising: (Becker [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six-DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 [placement of vehicle service fixtures] on the six-DOF tracker target assembly 710)
establishing a location of the vehicle within a frame of reference; (Becker FIG. 13D [0152] these tracker measurements of a common six-DOF target enable a transformation matrix to be calculated that will enable measurements to be put into a common frame of reference. In a step illustrated in FIG. 13, the mobile platform continues measuring, now on the interior of the BiW, while the tracker monitors the six 
determining a placement location (Becker [0105] FIG. 6B Zenith axis 4018 and azimuth axis 4020 intersect orthogonally, internally to tracker 4010, at gimbal point
4022, which is typically the origin for distance measurements. Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates [relative spatial relationship] of a rear portion of a BiW 1202) for said vehicle service fixture relative to the vehicle within said frame of reference; (Becker [0151] the mobile platform 200 now wants to move to a new position to make additional measurements. In the new position, the BiW will block the beam of light from the laser tracker. It is therefore necessary to move the laser tracker but in a way that will enable 3D measurements made in each location to be placed in a common frame of reference. A procedure for performing this relocation of the laser tracker is to measure one or more six-DOF targets 1340 in a first instance as shown in FIG. 13C and then measure the same six-DOF targets in a second instance as shown in FIG. 13D)
identifying said placement location (Becker [0105] FIG. 6B Zenith axis 4018 and azimuth axis 4020 intersect orthogonally, internally to tracker 4010, at gimbal point
4022, which is typically the origin for distance measurements. Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to to an operator by projection of a visible indicia (Becker [0169] a computing system 3740 may further be used to enable the operator to interact with the 3D laser scanner [visible indicia] system. For example, the operator may indicate on a keyboard of the computing system 3740 the types of desired measurements. The display of the computing system 3740 may further display results obtained by the 3D scanning system and provide the capability for the operator to immediately check results—for example, to check measured dimensions or review unexpected results) along a projection axis aligned with said placement location; (Becker [0088] FIG. 4 shows elements of a laser line probe (LLP) 4500 that includes a projector 4520 and a camera 4540. The projector 4520 includes a source pattern of light 4521 and a projector lens 4522. The source pattern of light includes an illuminated pattern in the form of a line. The projector lens includes a projector perspective center and a projector optical axis that passes through the projector perspective center. In the example of FIG. 4, a central ray of the beam of light 4524 is aligned with the projector optical axis. The camera 4540 includes a camera lens 4542 and a photosensitive array 4541. The lens has a camera optical axis 4543 that passes through a camera lens perspective center 4544. In the exemplary system 4500, the projector optical axis, which is aligned to the beam of light 4524 and the camera lens optical axis 4544, are perpendicular to the line of light 4523 projected by the source pattern of light 4521)
acquiring an image of said identified placement location following positioning of
said vehicle service fixture; and (Becker [0140] FIG. 11D illustrates a first method for using the cameras 1853A, 1853B to register multiple 3D coordinates obtained from area scans taken by an area scanner 210, wherein the registration is based on the matching of natural features. In a first instance, a first area of light 1810B is projected by the projector 510 onto an object 1801. The portion of the first area of light 1810B is viewed by the 2D image sensor (e.g., photosensitive array) of the camera 508 in a region 1815 of the object imaged by the camera 508)

Becker do not explicitly teach directing said operator to position said vehicle service fixture at said identified placement location; verifying placement of said vehicle service fixture at said identified placement location by evaluating said acquired image to determine a relationship between said projected visible indicia and a reference point or feature on said vehicle service fixture.

However Stieff teach directing said operator to position said vehicle service fixture at said identified placement location; (Stieff FIGS. 7 and FIGS. 8 [0040-0046] [0008] these procedures typically requires that the vehicle sensor system be activated on-board the vehicle by the operator to observe the alignment fixture and to provide appropriate feedback for adjustment and calibration. Alternatively, a laser may be projected from the alignment fixture towards a target or mirror associated with the vehicle sensor system, and adjustments made to the vehicle sensor system to reflect the laser back to a specified point [representation of displacement] on the alignment 
verifying placement of said vehicle service fixture at said identified placement
location by evaluating said acquired image to determine a relationship (Stieff [0005] the optical targets preferably have predetermined features which are identified in images obtained by the imaging sensors or cameras, and which facilitate a determination of the position and orientation of the optical targets in three dimensional space) between said projected visible indicia and a reference point or feature on said vehicle service fixture. (Stieff FIGS. 7 and FIGS. 8 [0040-0046] [0008] these procedures typically requires that the vehicle sensor system be activated on-board the vehicle by the operator to observe the alignment fixture and to provide appropriate feedback for adjustment and calibration. Alternatively, a laser may be projected from the alignment fixture towards a target or mirror associated with the vehicle sensor system, and adjustments made to the vehicle sensor system to reflect the laser back to a specified point [representation of displacement] on the alignment fixture. In some cases, an OEM vehicle-specific scan tool [image] or external control unit is required to be coupled to the vehicle ECU by the operator in order to initiation and or complete the adjust and calibration procedures)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Stieff in video/camera technology. One would be motivated to do so, to 

Regarding to claim 2:

2. Becker teach the method of Claim 1 wherein said visible indicia is projected from a projection system carried by a multi-axis gimbal disposed at a known location within said reference frame, and (Becker [0105] laser tracker system 4005 illustrated in FIG. 6B includes a laser tracker 4010, a retroreflector target 4026, an optional auxiliary unit processor 4050, and an optional auxiliary computer 4060. An exemplary gimbaled beam-steering mechanism 4012 of laser tracker 4010 comprises a zenith carriage 4014 mounted on an azimuth base 4016 and rotated about an azimuth axis 4020. A payload 4015 is mounted on the zenith carriage 4014 and rotated about a zenith axis 4018. Zenith axis 4018 and azimuth axis 4020 intersect orthogonally, internally to tracker 4010, at gimbal point 4022, which is typically the origin for distance measurements. A laser beam 4046 virtually passes through the gimbal point 4022 and is pointed orthogonal to zenith axis 4018. In other words, laser beam 4046 lies in a plane approximately perpendicular to the zenith axis 4018 and that passes through the azimuth axis 4020. Outgoing laser beam 4046 is pointed in the desired direction by rotation of payload 4015 about zenith axis 4018 and by rotation of zenith carriage 4014 about azimuth axis 4020. A zenith angular encoder, internal to the tracker, is attached to a zenith mechanical axis aligned to the zenith axis 4018)
wherein identifying said determined location includes controlling a rotational
position of said multi-axis gimbal support about at least one axis to orient said projection axis of said projection system. (Becker Fig. 7A [0114] the six degrees of freedom include three translational degrees of freedom (e.g., x, y, z), which the tracker determines as explained herein above with reference to FIG. 6B. The tracker also determines three orientational degrees of freedom (e.g., pitch, roll, and yaw angles) through cooperative action with the six-DOF tracker target assembly 710. By measuring the six degrees of freedom of the connected six-DOF accessory 710 and scanner 210, the tracker can track the position and orientation of the scanner 210 relative to the object, thereby enabling relatively simple and accurate registration of multiple line scans or area scans. In an embodiment, a probe tip 718 is attached to a probe coupler 719. The tracker determines the 3D coordinates of the probe tip 718 based on the measured six degrees of freedom)

Regarding to claim 4 and 12:

4. Becker teach the method of Claim 1 wherein verifying placement of said vehicle service fixture includes establishing a record of said determined relationship for association with data from said vehicle service or inspection procedure. (Becker [0229] FIG. 28A the position of the mobile base of the 3D mobile measuring device 3010 and the pose [determined relationship] of the 3D measuring device at each measurement position is recorded. Becker [0316] determining with the one or more processors 3D coordinates of a plurality of points on the object surface based at least in part on the first light, the second light, the first electrical scan signal, the second 

Regarding to claim 5 and 13:

5. Becker teach the method of Claim 4 wherein said established record includes said acquired image (Becker [0183] the 3D representation may be stored in a computing device 3734, 3762, 3740, or 3763. Any type of computing device or memory device configured to move with the mobile measuring device may be used to store the 3D representation) capturing both said vehicle service fixture and said visible indicia. (Becker [0125] FIG. 8C the projector 5352 projects light 5362 in a stripe 5366 onto the object 5160. A portion of the stripe pattern [visible indicia] on the object is imaged by the camera 5354 to obtain digital data. The digital data may be processed in a manner similar to that described in reference to FIG. 8B using for example electrical components 5201. The result of the calculations is a set of three-dimensional coordinates of the object surface in the camera-bar frame of reference, which may in turn be converted into another frame of reference, if desired)


Regarding to claim 7:

7. Becker teach a method for verifying placement of vehicle service fixtures, comprising: (Becker [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a 
determining a placement location (Becker [0105] FIG. 6B Zenith axis 4018 and azimuth axis 4020 intersect orthogonally, internally to tracker 4010, at gimbal point
4022, which is typically the origin for distance measurements. Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates [relative spatial relationship] of a rear portion of a BiW 1202) for said vehicle service fixture within a frame of reference; (Becker [0151] the mobile platform 200 now wants to move to a new position to make additional measurements. In the new position, the BiW will block the beam of light from the laser tracker. It is therefore necessary to move the laser tracker but in a way that will enable 3D measurements made in each location to be placed in a common frame of reference. A procedure for performing this relocation of the laser tracker is to measure one or more six-DOF targets 1340 in a first instance as shown in FIG. 13C and then measure the same six-DOF targets in a second instance as shown in FIG. 13D)
acquiring an image of said visibly identified placement location following
positioning of said vehicle service fixture; and (Becker [0140] FIG. 11D illustrates a first method for using the cameras 1853A, 1853B to register multiple 3D coordinates obtained from area scans taken by an area scanner 210, wherein the registration is based on the matching of natural features. In a first instance, a first area of light 1810B is projected by the projector 510 onto an object 1801. The portion of the first area of light 1810B is viewed by the 2D image sensor (e.g., photosensitive array) of the camera 508 in a region 1815 of the object imaged by the camera 508)

Becker do not explicitly teach visibly identifying said determined placement location by projecting an illuminating light beam along a projection axis oriented to either (1) intersect a surface of said vehicle service fixture, or (2) align with a feature of said vehicle service fixture, when said vehicle service fixture is positioned at said determined placement location; positioning said vehicle service fixture at said visibly identified placement location; verifying placement of said vehicle service fixture at said visibly identified placement location by evaluating said acquired image to determine a relationship  between an incident point of said projected illuminating light beam and said surface or feature of said vehicle service fixture.

However Stieff teach visibly identifying said determined placement location by projecting an illuminating light beam along a projection axis oriented to either (1) intersect a surface of said vehicle service fixture, or (2) align with a feature of said vehicle service fixture, when said vehicle service fixture is positioned at said determined placement location; (Stieff [0016]  a laser is projected rearward from the laser-based alignment device towards an axial centerline of a rear wheel optical target mounting shaft, and is aligned to be parallel to a support surface on which the vehicle is disposed. Once the laser-based alignment device is aligned parallel to the support surface, the front vehicle wheel on which the laser-based alignment device is mounted is steered into parallel alignment with the vehicle thrust line, as determined by the machine vision vehicle wheel alignment system through observation of the associated optical targets. With the front wheel aligned relative to the vehicle thrust line, a second laser beam is projected from the laser based alignment device in the forward direction, towards a mirror reflective target associated with a vehicle service apparatus or alignment fixture positioned generally in front of the vehicle, or alternatively, from a laser emitter on the vehicle service apparatus or alignment fixture towards a mirror reflective target on the laser-based alignment device mounted to the front wheel)
positioning said vehicle service fixture at said visibly identified placement location; (Stieff FIGS. 7 and 8 [0040-0046] [0008] these procedures typically requires that the vehicle sensor system be activated on-board the vehicle by the operator to observe the alignment fixture and to provide appropriate feedback for adjustment and calibration. Alternatively, a laser may be projected from the alignment fixture towards a target or mirror associated with the vehicle sensor system, and adjustments made to the vehicle sensor system to reflect the laser back to a specified point [representation of displacement] on the alignment fixture. In some cases, an OEM vehicle-specific scan tool or external control unit is required to be coupled to the vehicle ECU by the operator in order to initiation and or complete the adjust and calibration procedures)
verifying placement of said vehicle service fixture at said visibly identified
placement location by evaluating said acquired image to determine a relationship (Stieff [0005] the optical targets preferably have predetermined features which are identified in images obtained by the imaging sensors or cameras, and which facilitate a determination of the position and orientation of the optical targets in three dimensional space) between an incident point of said projected illuminating light beam and said surface or feature of said vehicle service fixture. (Stieff FIGS. 7 and 8 [0040-0046] [0008] these procedures typically requires that the vehicle sensor system be activated on-board the vehicle by the operator to observe the alignment fixture and to provide appropriate feedback for adjustment and calibration. Alternatively, a laser may be projected from the alignment fixture towards a target or mirror associated with the vehicle sensor system, and adjustments made to the vehicle sensor system to reflect the laser back to a specified point [representation of displacement] on the alignment fixture. In some cases, an OEM vehicle-specific scan tool [image] or external control unit is required to be coupled to the vehicle ECU by the operator in order to initiation and or complete the adjust and calibration procedures)

Regarding to claim 10:

10. Becker teach the method of Claim 7 wherein a reference feature of said vehicle service fixture is defined by two or more linearly spaced reference points, (Becker FIG. 4 [0088-0089] In an embodiment, the photosensitive array 4541 is aligned to place either the array rows or columns in the direction of the reflected laser stripe. In this  and wherein verifying placement includes evaluating said acquired image to determine a relationship between an illuminated line from said projected illuminating light beam and said reference feature. (Becker [0134] FIG. 11A the first line of light 1810 is viewed by the 2D image sensor (e.g., photosensitive array) of the camera 508 in a region 1815 of the object imaged by the camera 508. As explained herein above with reference to FIG. 4, the appearance of the first line of light 1810 on the 2D image sensor of the camera 508 provides the information needed for a processor in the system to determine the 3D coordinates of the first line of light on the object 1801, where the 3D coordinates are given in the frame of reference of the scanner 210.)

Regarding to claim 15:

15. Becker teach the method of Claim 7 wherein said image is acquired from a camera system, and wherein at least one of a position and an orientation of said camera is altered to observe said placement location within said field of view following said determination of said placement location. (Becker [0148] FIG. 12B as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. In some cases, this could be a problem. A way around this 

Regarding to claim 16:

16. Becker teach a method for verifying operation of a laser-based optical projection system (Becker [0088] FIG. 4 shows elements of a laser line probe (LLP) 4500 that includes a projector 4520 and a camera 4540. The projector 4520 includes a source pattern of light 4521 and a projector lens 4522) of a vehicle service system, comprising: (Becker [0012] FIG. 2C illustrates, in a perspective view, a mobile platform measuring an interior of an automobile body-in-white (BIW). [0150] FIG. 13B-13E show a six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is 
identifying a relative spatial relationship (Becker [0105] FIG. 6B Zenith axis 4018 and azimuth axis 4020 intersect orthogonally, internally to tracker 4010, at gimbal point 4022, which is typically the origin for distance measurements [relative spatial relationship]) between said laser projection system and a selected reference point located on a surface within an operative field of view for said vehicle service system; (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates [relative spatial relationship] of a rear portion of a BiW 1202 [reference point located on a surface])
determining an ideal orientation of a projection axis (Becker [0148] FIG. 12B as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. In some cases, this could be a problem. A way around this potential difficulty is to place the projector 1810 on a mobile platform 100. The robotic articulated arm can position the external projector 1810 into whatever position and orientation is considered optimum for the situation) for said laser projection system to project an illuminating laser beam onto said selected reference point; (Becker [0089] the photosensitive array 4541 is aligned to place either the array rows or columns in the direction of the reflected laser stripe. In this case, the position of a spot of light along one direction of the array provides information needed to determine a distance to the 
operating an adjustable mounting of said laser projection system to drive said
projection axis into alignment with said ideal orientation; (Becker [0148] FIG. 12B as the mobile platform 200 moves its end effector from place to place, it will tend to block some of the spots. In some cases, this could be a problem. A way around this potential difficulty is to place the projector 1810 on a mobile platform 100. The robotic articulated arm can position the external projector 1810 into whatever position and orientation is considered optimum for the situation)

Becker do not explicitly teach projecting said illuminating laser beam along said projection axis onto said surface; observing said surface to determine a displacement present between said selected reference point and an incident point of said illuminating laser beam on said surface; and generating orientation feedback associated with said laser projection system in response to said determined representation of displacement.

However Stieff teach projecting said illuminating laser beam along said projection axis onto said surface; (Stieff Fig. 11 [0037] within the compact housing 102, a pair of laser projectors (or a single laser projector and associated beam-splitting optics) are arranged to emit reference laser beams 108f and 108r from associated apertures 110 
observing said surface to determine a displacement present between said selected reference point and an incident point of said illuminating laser beam on said surface; and (Stieff FIGS. 7 and 8 [0040] the third component of the system consists of a free-standing laser alignment target 300, shown in FIGS. 7 and 8. The laser alignment target 300 includes a target panel 302, having a plurality of visible alignment marks 304, mounted on a support arm 306 which extends upward and outward from a target base panel 308. [0044] To utilize the free-standing laser alignment target 300, the laser alignment target 300 is initially placed immediately rearward from the front wheel 11 of the vehicle, with the target base panel 308 on the surface G on which the vehicle 90 is resting. The target panel 302 position is adjusted such that the rearward projecting laser beam 108r from the laser assembly 100 strikes the laser alignment target panel 302 in the region of the visible alignment marks 304. The incident location of the laser beam 108r on the laser alignment target panel 302 is noted. [0045] The direction of the rearward projecting laser beam 108r is adjusted by either rotating the laser projector within the housing 102, or rotating the housing 102 about axis X until the laser beam 108r is incident on the laser alignment target panel 302 at the same location on the visible alignment marks 304 previously noted or applied with the laser alignment target 300 in the first position. [0046] With the laser assembly adjusted, the laser alignment target 300 is returned to the first position to verify that the 
generating orientation feedback associated with said laser projection system in
response to said determined representation of displacement. (Stieff FIGS. 7 and 8 [0008] these procedures typically requires that the vehicle sensor system be activated on-board the vehicle by the operator to observe the alignment fixture and to provide appropriate feedback for adjustment and calibration. Alternatively, a laser may be projected from the alignment fixture towards a target or mirror associated with the vehicle sensor system, and adjustments made to the vehicle sensor system to reflect the laser back to a specified point [representation of displacement] on the alignment fixture. In some cases, an OEM vehicle-specific scan tool or external control unit is required to be coupled to the vehicle ECU by the operator in order to initiation and or complete the adjust and calibration procedures)

Claims 3, 6, 8-9, 11, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Stieff (U.S. Pub. No. 20130110314 A1), further in view of Gill (U.S. Pub. No. 7424387 B1).

Regarding to claim 3:

3. Becker teach the method of Claim 1 Becker do not explicitly teach wherein verifying placement of said vehicle service fixture includes evaluating said determined relationship to identify misalignment between said projected visible indicia and said reference point or feature which exceeds a tolerance.

However Gill teach wherein verifying placement of said vehicle service fixture includes evaluating said determined relationship to identify misalignment (Gill col. 3 line 51-65 a technique for positioning a fixture relative to a vehicle, such as a stand supporting an adjustment element for aligning an adaptive cruise control sensor or lane departure warning sensor mounted on the front of a host vehicle, utilizes an image processing aligner (a "visual aligner"). The aligner includes one or more image sensors and a processor for processing image signals from the image sensors so as to compute alignment parameters, for example, parameters relating to wheel alignment of the vehicle. The aligner uses two or more optical targets, which may be mounted on the vehicle. For a sensor-related application, the aligner also serves to align one or more optical adjustment elements used in the adjustment and alignment of the vehicle mounted control sensor) between said projected visible indicia and said reference point (Gill col. 7 line 52-67 the computer 111 defines a reference plane, also called a "vehicle plane," that passes through the centers of rotation of the wheels (called "claw points" because they are the center of the points where the claws of the target assembly grip the wheel rims) as determined from the two test images taken at different positions of the wheels. It is possible that one of these claw points may not lie in the plane or feature which exceeds a tolerance. (Gill col. 16 line 35-37 it can also have a color of red if an angle or distance is far off, or yellow as the angle or distance gets close, or green if within a specified range)

The motivation for combining Becker and Stieff as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Stieff and Gill in video/camera technology. One would be motivated to do so, to incorporate verifying placement of said vehicle service fixture includes evaluating said determined relationship to identify misalignment. This functionality will improve efficiency.

Regarding to claim 6 and 14:

6. Becker teach the method of Claim 4 Becker do not explicitly teach wherein said established record includes a numerical representation of said determined relationship.

However Gill teach wherein said established record includes a numerical representation of said determined relationship. (Gill Fig. 2 col. 11 line 28-37 the angle .alpha. of the thrust line from the centerline of the vehicle is also determined by the host computer. For example, the aligner system 100 may compute the thrust line of the vehicle 13, from the toe values (corrected if necessary) of the rear wheels of the vehicle. The thrust line data and other relevant measurement data is stored for use in the subsequent fixture and sensor alignment operations. Knowing the angle .alpha. of the thrust line from the centerline of the vehicle, the fixture 19 can thus be aligned so that, for example, its axis extends perpendicular to the thrust line)

Regarding to claim 8:

8. Becker teach the method of Claim 7 Becker do not explicitly teach wherein a reference point on said surface of said vehicle service fixture is defined by an observable target, and wherein verifying placement includes evaluating said acquired image to determine a relationship between said incident point of illumination from said projected illuminating light beam and said reference point.

However Gill teach wherein a reference point on said surface of said vehicle service fixture is defined by an observable target, (Gill Fig. 2 col. 6 line 27-35 the second major element of the aligner 3D system is a set of four passive heads, 118, 120, 122 and 124 for attachment to the vehicle wheels 126, 128, 130 and 132 (see FIG.  and wherein verifying placement includes evaluating said acquired image to determine a relationship between said incident point of illumination from said projected illuminating light beam and said reference point. (Gill Fig. 5A col. 16 line 18-29 then a new image is captured from the camera of the remote image sensor 113. The host computer repeats its analysis of the orientation of the device and again indicates whether the orientation is as desired or if there is an error. This process of adjusting the orientation of the fixture 19 and taking measurements of its orientation is repeated as many times as needed, until the computer indicates the desired orientation of the laser source 51)

Regarding to claim 17:

17. Becker teach the method of Claim 16 Becker do not explicitly teach wherein said generated orientation feedback is representative of a deviation between an actual orientation of said projection axis following said operation of said adjustable mounting, and said determined ideal orientation of said projection axis.

However Gill teach wherein said generated orientation feedback is representative of a deviation between an actual orientation of said projection axis following said operation of said adjustable mounting, and said determined ideal orientation of said projection axis. (Gill Fig. 5 col. 16 line 12-30 it is desired to position the fixture 19 within a specified range of locations; for example, perpendicular to the thrust line L of the vehicle 13. If fixture 19 is not perpendicular to thrust line L, the host computer will present an error signal, typically indicating direction and magnitude. The technician can rotate the fixture 19 to reduce or eliminate the error. Then a new image is captured from the camera of the remote image sensor 113. The host computer repeats its analysis of the orientation of the device and again indicates whether the orientation is as desired or if there is an error. This process of adjusting the orientation of the fixture 19 and taking measurements of its orientation is repeated as many times as needed, until the computer indicates the desired orientation of the laser source 51. Those skilled in the art will understand that the other adjustments to the position and orientation of the fixture described hereinabove, such as height, offset, etc. can be performed in the same manner using the visual aligner)

Regarding to claim 9, 11 and 18:

18. Becker teach the method of Claim 16 Becker do not explicitly teach where said steps of operating, projecting, and observing are repeated at least once after refining said ideal orientation of said projection axis using said generated orientation feedback to reduce said displacement between said selected reference point and an incident point of said illuminating laser beam on said surface.

where said steps of operating, projecting, and observing are repeated at least once after refining said ideal orientation of said projection axis using said generated orientation feedback to reduce said displacement between said selected reference point and an incident point of said illuminating laser beam on said surface. (Gill Fig. 5 col. 16 line 12-30 it is desired to position the fixture 19 within a specified range of locations; for example, perpendicular to the thrust line L of the vehicle 13. If fixture 19 is not perpendicular to thrust line L, the host computer will present an error signal, typically indicating direction and magnitude. The technician can rotate the fixture 19 to reduce or eliminate the error. Then a new image is captured from the camera of the remote image sensor 113. The host computer repeats its analysis of the orientation of the device and again indicates whether the orientation is as desired or if there is an error. This process of adjusting the orientation of the fixture 19 and taking measurements of its orientation is repeated as many times as needed, until the computer indicates the desired orientation of the laser source 51. Those skilled in the art will understand that the other adjustments to the position and orientation of the fixture described hereinabove, such as height, offset, etc. can be performed in the same manner using the visual aligner)

Regarding to claim 19:

19. Becker teach the method of Claim 16 Becker do not explicitly teach further including establishing a record of said generated orientation feedback.

further including establishing a record of said generated orientation feedback. (Gill Fig. 3 col. 11 line 32-35 the thrust line data and other relevant measurement data is stored for use in the subsequent fixture and sensor alignment operations)

Allowable subject matter

Regarding to claim 20:

Claims 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482